    Case 5:19-cv-00050-LGW-BWC Document 55 Filed 08/12/20 Page 1 of 11


                                                                                                         FILED
                                                                                              John E. Triplett, Acting Clerk
                        IN THE UNITED STATES DISTRICT COURT                                    United States District Court


                       FOR THE SOUTHERN DISTRICT OF GEORGIA                               By casbell at 10:05 am, Aug 12, 2020

                                 WAYCROSS DIVISION


    SAMQUINTON MCNEAL,

                  Plaintiff,                                     CIVIL ACTION NO.: 5:19-cv-50

          v.

    JOHN COLEMAN; JOHN JOEL; LARRY
    PERRY; JOHN LITTLE; JOHN DANIELS;
    JOHN HALL; and JOHN CHAPLIN, all in
    their individual and official capacities,

                  Defendants.


       ORDER AND MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff filed this action, as amended, asserting claims under 42 U.S.C. § 1983. Doc. 1,

4, 8. This Court has not yet conducted its frivolity screening under 28 U.S.C. § 1915A. Before

the Court now are several Motions Plaintiff has filed. Docs. 25, 26, 29, 37, 39, 41, 42, 47, 53.

As explained in more detail below, several of Plaintiff’s Motions and filings concern Plaintiff’s

continued attempts to litigate claims this action on behalf of his former cellmate Christopher

Conley. The Court has repeatedly informed Plaintiff that he cannot litigate claims in this action

on behalf of another individual. Docs. 3, 10, 32. Nonetheless, Plaintiff continues to try to do

so. 1 With this in mind, and for the reasons set forth below, the Court ORDERS as follows:


1
          Plaintiff may be confused about the Court’s rulings prohibiting Plaintiff from litigating Mr.
Conley’s claims in this action. Plaintiff characterizes the Court’s rulings as barring Mr. Conley’s
“inclusion” in this action. Plaintiff argues Mr. Conley’s dismissal will “drastically hinder” or “undu[ly]
burden” Plaintiff and will require Plaintiff to “reassess [his] claim.” Doc. 26. at 2. To be clear, the
Court’s Orders state the Court will construe Plaintiff McNeal to be the sole Plaintiff in this action. Docs.
3, 10. To date, the Court has not made any ruling barring Mr. Conley from being called as a witness at
trial or otherwise prohibiting Plaintiff from collecting or relying upon evidence or testimony from Mr.
Conley. Further, Plaintiff suggests that the Court dismissed Mr. Conley with prejudice and that Mr.
 Case 5:19-cv-00050-LGW-BWC Document 55 Filed 08/12/20 Page 2 of 11



        1.      Plaintiff’s Motion for Relief from Order, doc. 25, and Motions for Joinder,
                docs. 26, 41, are DENIED.

        2.      Plaintiff’s “Motion for Leave to File an Amended
                Objection/Reconsideration,” doc. 37, is GRANTED. The Court
                DIRECTS the Clerk to create a separate docket entry for Plaintiff’s
                Amended Objections, which are attached to this Motion, doc. 37 at 2–8.

        3.      Plaintiff’s Motion to Compel Adjudication, doc. 39, is GRANTED in
                part, to the extent Plaintiff requests an extension of the time to file a
                second amended complaint. The Court ORDERS Plaintiff to file a
                superseding amended complaint within 21 days of the date of this Order.
                The Court DENIES as moot the remainder of Plaintiff’s Motion to
                Compel Adjudication. Id.

        4.      Plaintiff’s Motion for Leave to Continue to Proceed in Forma Pauperis,
                doc. 53, is GRANTED. The Court ORDERS Plaintiff to pay 10% of the
                filing fee, or $35.00, within 30 days of this Order. Plaintiff shall pay the
                remaining balance on a monthly basis, in $35.00 installments, until the
                entire filing fee is paid.

        5.      Plaintiff’s January 13, 2020 Motion for Leave to Continue to Proceed in
                Forma Pauperis, doc. 42, is DENIED as moot.

        6.      Plaintiff’s “Motion to Correct Errors and Stay Proceedings Pending
                Review,” doc. 47, is DENIED as moot.

        7.      Plaintiff’s Motion for Waiver of PACER Fees, doc. 42, is DENIED.

Additionally, I RECOMMEND the Court DENY as moot Plaintiff’s “Order to Show Cause for

an [sic] Preliminary Injunction and a Temporary Restraining Order.” Doc. 29.

                                           BACKGROUND

        Plaintiff, who brought this action while incarcerated but has since been released,

submitted a 42 U.S.C. § 1983 Complaint regarding certain conditions of his confinement while

incarcerated at Ware State Prison in Waycross, Georgia. Doc. 1. From the outset of this

litigation, Plaintiff has attempted to litigate the claims of another inmate, Christopher Conley, as


Conley is “bar[red]” from asserting claims relating to the events described in Plaintiff’s Complaint. Doc.
25 at 4. The Court has not issued any order in the instant action dismissing Mr. Conley’s claims with
prejudice. Mr. Conley may initiate and pursue a separate suit if he chooses to do so. The Court expresses
no view on the viability or merits of such a suit.


                                                    2
     Case 5:19-cv-00050-LGW-BWC Document 55 Filed 08/12/20 Page 3 of 11



a named Plaintiff in this case. The Court has repeatedly rejected Plaintiff’s efforts to litigate Mr.

Conley’s claims and has made it clear to Plaintiff that he is the only Plaintiff in this action.

Docs. 3, 10, 32. Further, the Court denied as moot any motion for leave to proceed in forma

pauperis Plaintiff filed on behalf of another person and directed the Clerk of Court to reject and

return any future filings Plaintiff attempted to submit in this case on behalf of anyone other than

himself. Docs. 10, 32. Plaintiff appealed the Court’s Order denying his request to litigate claims

on Mr. Conley’s behalf to the Eleventh Circuit Court of Appeals. Docs. 18, 19. The Eleventh

Circuit dismissed Plaintiff’s appeal for lack of jurisdiction. Doc. 28.

         Plaintiff has now filed a number of Motions, several of which continue to ask for the

Court to allow Plaintiff to litigate Mr. Conley’s claims in this action. Plaintiff also asks the

Court to order preliminary injunctive relief, allow him to continue to proceed in an in forma

pauperis status, and allow him additional time to file an amended complaint. The Court

addresses these various Motions in turn.

                                           DISCUSSION

I.       Motion for Relief from Order, Doc. 25

         Plaintiff filed a Motion for Relief from Order, doc. 25, in which he argues he should be

relieved of the Court’s July 2, 2019 Order, doc. 10. In the July 2, 2019 Order, the Court granted

Plaintiff leave to proceed in forma pauperis while reiterating that Plaintiff could not bring this

action on behalf of another inmate. Id. at 1. In his Motion, Plaintiff seeks relief from the July 2,

2019 Order, arguing the Court erred in dismissing Christopher Conley (the inmate Plaintiff

sought to add as a named Plaintiff in this action) as a co-plaintiff. Doc. 25 at 2–7. Plaintiff has

not established any basis for relief under Federal Rule of Civil Procedure 60(b). The Court’s

non-inclusion of Christopher Conley as a Plaintiff in this suit is based upon the well-established




                                                   3
 Case 5:19-cv-00050-LGW-BWC Document 55 Filed 08/12/20 Page 4 of 11



legal principle of standing and restrictions on inmates representing others in litigation. See, e.g.,

Bowens v. Turner Guilford Knight Det., 510 F. App’x 863, 864 (11th Cir. 2013). Accordingly,

the Court DENIES Plaintiff’s Motion for Relief from Order. Doc. 25.

II.     Motions for Joinder, Docs. 26, 41

        Plaintiff has filed a Motion for Joinder and a Renewed Motion for Joinder which both

seek to join Christopher Conley as a party to this action under Federal Rule of Civil Procedure

19, or in the alternative, Federal Rule of Civil Procedure 20. Docs. 26, 41. Under Rule 19(a), a

Court must first decide whether an absent party is required in the case. Int’l Imps., Inc. v. Int’l

Spirits & Wines, LLC, No. 10-61856-CIV, 2011 WL 7807548, at *8 (S.D. Fla. July 26, 2011)

(citing Molinos Valle Del Cibao v. Lama, 633 F.3d 1330, 1344 (11th Cir. 2011)). If a court

determines that an absent party does satisfy the Rule 19(a) criteria—that the party is a required

party—the court must order that party joined if its joinder is feasible. See Fed. R. Civ. P.

19(a)(2); Collegiate Licensing Co. v. Am. Cas. Co. of Reading, 842 F. Supp. 2d 1360, 1365–66

(N.D. Ga. 2012). If the absent party is not required, the litigation continues as is. See, e.g.,

Developers Sur. & Indem. Co. v. Harding Vill., Ltd., No. 06-21267-CIV, 2007 WL 465519, at

*2 (S.D. Fla. Feb. 9, 2007). “A party is not necessary simply because joinder would be

convenient, or because two claims share common facts.” Southern. Co. Energy Mktg., L.P. v.

Va. Elec. & Power Co., 190 F.R.D. 182, 185 (E.D. Va. 1999). Rather, an absent party is

considered necessary if: (1) in its absence, the court cannot accord complete relief among the

existing parties to the action; (2) the nonparty’s absence would have a prejudicial effect on that

party’s ability to protect its interest relating to the subject of the action; or (3) due to the absent

party’s related interest, the nonparty’s absence would leave the existing parties at a substantial

risk of incurring inconsistent obligations upon the court’s disposition of the current action. Fed.




                                                    4
 Case 5:19-cv-00050-LGW-BWC Document 55 Filed 08/12/20 Page 5 of 11



R. Civ. P. 19(a)(1); see also City of Marietta v. CSX Transp. Inc., 196 F.3d 1300, 1305 (11th Cir.

1999) (“[Under Rule 19] [t]he first question is whether complete relief can be afforded in the

present procedural posture, or whether the nonparty’s absence will impede either the nonparty’s

protection of an interest at stake or subject parties to a risk of inconsistent obligations.”).

        In his underlying action, Plaintiff alleges prison officials discriminated against him and

also failed to provide inadequate medical care. Doc. 1-1 at 4–7. Plaintiff alleges Christopher

Conley was his cellmate at the time Plaintiff’s claims arose and that Mr. Conley experienced

similar hardships. Id. First, Mr. Conley is not a person without whom “the court cannot accord

complete relief among existing parties” under Rule 19(a)(1)(A). See Winn-Dixie Stores, Inc., v.

Dolgencorp, LLC, 746 F.3d 1008, 1039–40 (11th Cir. 2014) (finding a court could provide

complete relief where existing defendants were capable of providing all legal and equitable relief

sought by the plaintiff). Second, under Rule 19(a)(1)(B), Mr. Conley is not a necessary party

because he has not affirmatively claimed an interest in the action. Lacroix v. Lee County, No.

2:18-cv-143, 2018 WL 3629021, at *2 (M.D. Fla. Jul. 30, 2018). Further, he does not have the

type of interest which requires joinder under Rule 19(a)(1)(B).

        To the extent Plaintiff seeks to join Mr. Conley as a Plaintiff under Federal Rule of Civil

Procedure 20, doc. 26 at 3, the Court denies this request because, under the Prison Litigation

Reform Act of 1995, each prisoner proceeding in forma pauperis must pay the full filing fee,

and, therefore, must bring separate civil actions, notwithstanding any permissive joinder under

Rule 20. Hubbard v. Haley, 262 F.3d 1194, 1198 (11th Cir. 2001). Accordingly, the Court

DENIES Plaintiff’s Motions for Joinder. Docs. 26, 41.




                                                   5
 Case 5:19-cv-00050-LGW-BWC Document 55 Filed 08/12/20 Page 6 of 11



III.   Motion for Leave to File Amended Objection, Doc. 37

       Plaintiff filed a Motion for Leave to file an Amended Objection/Reconsideration.

Doc. 37. Plaintiff objected to certain Orders in which the Court determined Plaintiff could not

bring claims on behalf of Mr. Conley. Doc. 17 (objecting to Docs. 3, 10). Plaintiff seeks to

amend his prior Objection because some of the arguments made in it were incorrect or

“frivolous.” Doc. 37. The Court GRANTS Plaintiff’s Motion and DIRECTS the Clerk of

Court to create a separate docket entry for Plaintiff’s Amended Objections, which are attached to

his Motion. See Doc. 37 at 2–9. Plaintiff’s Objections remain pending before the Court.

IV.    Motion to Compel Adjudication, Doc. 39

       Plaintiff also filed what is titled a “Motion to Compel Appointed Judge, to Make a[n]

Adjudication on All Foregoing Motion Request[s].” Doc. 39. In this Motion, Plaintiff asks for

additional time to file an amended complaint. Id. at 1–2. Plaintiff filed his original Complaint

on June 10, 2019. Doc. 1. On June 17, 2019, the Court directed Plaintiff to resubmit his

Complaint on the Court’s preferred form for pro se prisoner plaintiffs. Doc. 3. On June 26,

2019, Plaintiff filed a motion for leave to file a supplemental complaint, doc. 7, along with a

proposed supplemental complaint, doc. 4. Only July 1, 2019, Plaintiff filed an Amended

Complaint on the Court’s preferred form for pro se prisoner-plaintiffs. Doc. 8. On July 24,

2019, Plaintiff filed another motion for leave to file an amended complaint. Doc. 13. On

September 20, 2019, the Court granted Plaintiff’s motions to amend his complaint and

supplement his complaint, giving Plaintiff 30 days from the date of the Court’s Order to file a

second amended complaint. Doc. 23. In that Order, the Court informed Plaintiff his amended

complaint would become the operative complaint in this case upon filing. Id. at 1–2. On

October 25, 2019, Plaintiff filed a motion for extension of time, asking the Court to extend the




                                                 6
    Case 5:19-cv-00050-LGW-BWC Document 55 Filed 08/12/20 Page 7 of 11



deadline for him to file his second amended complaint. Doc. 31. The Court granted Plaintiff’s

motion, allowing Plaintiff to file a second amended complaint on or before December 30, 2019.

Doc. 34. On December 26, 2019, Plaintiff filed the instant Motion requesting an additional

extension of the deadline to file an amended complaint. 2 Doc. 39 at 1–2. The extended deadline

Plaintiff sought has passed, and Plaintiff has yet to file his superseding amended complaint. The

Court GRANTS in part Plaintiff’s Motion and ORDERS Plaintiff to file a superseding

amended complaint within 21 days of the date of this Order. Plaintiff is reminded that this

complaint will supersede all prior complaints and will be the operative complaint. The Court

will not grant Plaintiff additional time to file his amended complaint absent a showing of good

cause. Failure to file an amended complaint within this time period may result in dismissal of

Plaintiff’s claims.

        The Court DENIES as moot the remaining portion of Plaintiff’s Motion—requesting that

the Court ruling on his pending Motions—due to the issuance of this Order.

V.      Motions for Leave to Continue to Proceed in Forma Pauperis, Docs. 42, 53

        Plaintiff filed a Motion for Leave to Continue to Proceed in Forma Pauperis and a

Motion for Leave to Proceed in Forma Pauperis, docs. 42, 53. The Court granted Plaintiff leave

to proceed in forma pauperis on July 2, 2019. Doc. 10. Plaintiff was released from incarceration

on January 1, 2020, doc. 44 at 2, and now requests that he be allowed to continue to pursue this

action in forma pauperis. Docs. 42, 53. Plaintiff filed his February 4, 2020 Motion, doc. 53, in

response to the Court’s January 16, 2020 Order, doc. 49. Upon review, the Court finds Plaintiff


2
         It appears there is some confusion regarding Plaintiff’s request to submit another amended
complaint. Plaintiff asserts he did not request to file a second amended complaint and intended for his
proposed Supplemental Complaint, doc. 4, to serve as his operative complaint. Doc. 39 at 1. Plaintiff
maintains that his July 24, 2019 motion to amend was a request to amend the docket and should not have
been construed as a request to file an amended complaint. Id. In any case, in the instant motion, Plaintiff
plainly asks for more time to file an additional amended complaint. Id.


                                                     7
 Case 5:19-cv-00050-LGW-BWC Document 55 Filed 08/12/20 Page 8 of 11



cannot pay the $350.00 filing fee in full and GRANTS Plaintiff’s Motion. Doc. 53. The Court

ORDERS Plaintiff to pay 10% of the filing fee, or $35.00, within 30 days of this Order.

Plaintiff shall pay the remaining balance on a monthly basis, in $35.00 installments, until the

entire filing fee is paid. The Court advises Plaintiff he may pay more toward his fee and earlier

than is required. The Court also advises Plaintiff his failure to comply with this Order may result

in the dismissal of his cause of action. The Court DENIES as moot Plaintiff’s January 13, 2020

Motion for Leave to Continue to Proceed in Forma Pauperis. Doc. 42.

VI.    Motion to Correct Errors and Stay Proceedings, Doc. 47

       Plaintiff also filed a Motion to Correct Errors and Stay Proceedings Pending Review.

Doc. 47. This Motion appears to be an effort by Plaintiff to initiate or litigate an appeal to the

Eleventh Circuit Court of Appeals. See id. (captioned as a filing in the Eleventh Circuit Court of

Appeals). Plaintiff attempted to file this Motion in the Eleventh Circuit, but the document was

re-directed to this Court. Doc. 47-1. Regardless, Plaintiff filed a notice of appeal in this case on

the same day he filed this Motion, doc. 45, and Plaintiff may pursue his appeal as he deems fit.

Doc. 45. Accordingly, Plaintiff’s Motion to Correct Errors and Stay Proceedings, doc. 47, is

DENIED as moot in this action.

VII.   “Order to Show Cause for an [sic] Preliminary Injunction and Temporary
       Restraining Order,” Doc. 29

       Plaintiff also filed a document titled “ Motion for Order to Show Cause for an [sic]

Preliminary Injunction and Temporary Restraining Order.” Doc. 29. In the filing, Plaintiff seeks

a preliminary injunction or temporary restraining order, enjoining Defendants from: denying

Plaintiff proper housing; denying Plaintiff adequate food and water; denying Plaintiff adequate

medical care; and threatening or harassing Plaintiff. Id. at 7–8. Plaintiff asks for an injunction to

relieve certain conditions of his confinement and seeks to enjoin Defendants in their roles as



                                                  8
 Case 5:19-cv-00050-LGW-BWC Document 55 Filed 08/12/20 Page 9 of 11



prison officials. Id. at 3–8. However, Plaintiff has been released from custody. Doc. 44 at 2.

The general rule in the Eleventh Circuit is that a transfer or a release of a prisoner from prison

will moot that prisoner’s claims for injunctive relief. Smith v. Allen, 502 F.3d 1255, 1267 (11th

Cir. 2007); Zatler v. Wainwright, 802 F.2d 397, 299 (11th Cir. 1986). Injunctive relief is a

“prospective remedy, intended to prevent future injuries.” Adler v. Duval County Sch. Bd., 112

F.3d 1475, 1477 (11th Cir. 1997). Thus, when a prisoner is released, the court lacks the ability to

grant injunctive relief and correct the conditions of which the prisoner complained, but no longer

suffers. Smith, 502 F.3d at 1267. Accordingly, I RECOMMEND the Court DENY as moot

Plaintiff’s Motion for Preliminary Injunction and Temporary Restraining Order. Doc. 29.

VIII. Waiver of PACER Fees, Doc. 42

       Plaintiff filed a Motion for Exemption of PACER fees, arguing he is indigent and his

PACER fees must be waived to “avoid unreasonable burdens and to promote public access to

information.” Doc. 42 at 1. Plaintiff has not made a showing that his PACER fees should be

waived. Exemptions from PACER fees are uncommon, and in forma pauperis status alone does

not support a request to waive PACER fees. Katumbusi v. Gary, No. 2:14-cv-1534, 2014 WL

5698816, at *4 (E.D. Cal. Oct. 30, 2014). Plaintiff will receive a copy of all orders and filed

documents via mail. Further, if Plaintiff chooses to access court records through PACER, the fee

is a $0.10 per page retrieved, and the charge for any single document has a cap of $3.00 which is

equivalent to 30 pages. In light of these procedures, which provide reasonable access, Plaintiff

has not justified the waiver of PACER fees. Accordingly, the Court DENIES Plaintiff’s Motion

for Waiver of PACER fees. Doc. 42.




                                                  9
Case 5:19-cv-00050-LGW-BWC Document 55 Filed 08/12/20 Page 10 of 11



                                         CONCLUSION

       For the reasons set forth above, the Court ORDERS as follows:

       1.      Plaintiff’s Motion for Relief from Order, doc. 25, and Motions for Joinder,
               docs. 26, 41, are DENIED.

       2.      Plaintiff’s “Motion for Leave to File an Amended
               Objection/Reconsideration,” doc. 37, is GRANTED. The Court
               DIRECTS the Clerk to create a separate docket entry for Plaintiff’s
               Amended Objections, which are attached to this Motion, doc. 37 at 2–8.

       3.      Plaintiff’s Motion to Compel Adjudication, doc. 39, is GRANTED in
               part, to the extent Plaintiff requests an extension of the time to file a
               second amended complaint. The Court ORDERS Plaintiff to file a
               superseding amended complaint within 21 days of the date of this Order.
               The Court DENIES as moot the remainder of Plaintiff’s Motion to
               Compel Adjudication. Id.

       4.      Plaintiff’s Motion for Leave to Continue to Proceed in Forma Pauperis,
               doc. 53, is GRANTED. The Court ORDERS Plaintiff to pay 10% of the
               filing fee, or $35.00, within 30 days of this Order. Plaintiff shall pay the
               remaining balance on a monthly basis, in $35.00 installments, until the
               entire filing fee is paid.

       5.      Plaintiff’s January 13, 2020 Motion for Leave to Continue to Proceed in
               Forma Pauperis, doc. 42, is DENIED as moot.

       6.      Plaintiff’s “Motion to Correct Errors and Stay Proceedings Pending
               Review,” doc. 47, is DENIED as moot.

       7.      Plaintiff’s Motion for Waiver of PACER Fees, doc. 42, is DENIED.

Additionally, I RECOMMEND the Court DENY as moot Plaintiff’s “Order to Show Cause for

an [sic] Preliminary Injunction and a Temporary Restraining Order.” Doc. 29.

       The Court instructs any party seeking to object to this Report and Recommendation to

file specific written objections within 14 days of the date on which this Report and

Recommendation is entered. Any objections asserting that the Magistrate Judge failed to address

any contention raised in the pleading must also be included. Failure to do so will bar any later

challenge or review of the factual findings or legal conclusions of the Magistrate Judge. See 28




                                                10
Case 5:19-cv-00050-LGW-BWC Document 55 Filed 08/12/20 Page 11 of 11



U.S.C. § 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140 (1985). A copy of the objections must be

served upon all other parties to the action. The filing of objections is not a proper vehicle

through which to make new allegations or present additional evidence.

        Upon receipt of objections meeting the specificity requirement set out above, a United

States District Judge will make a de novo determination of those portions of the report, proposed

findings, or recommendation to which objection is made and may accept, reject, or modify in

whole or in part, the findings or recommendations made by the Magistrate Judge. Objections not

meeting the specificity requirement set out above will not be considered by a District Judge. A

party may not appeal a Magistrate Judge’s report and recommendation directly to the United

States Court of Appeals for the Eleventh Circuit. Appeals may be made only from a final

judgment entered by or at the direction of a District Judge.

        SO ORDERED and REPORTED AND RECOMMENDED, this 12th day of August,

2020.




                                      ____________________________________
                                      BENJAMIN W. CHEESBRO
                                      UNITED STATES MAGISTRATE JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




                                                 11
